United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3350
                                     ___________

George Hannett,                           *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
John Langland,                            * Eastern District of Missouri
                                          *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted:    August 4, 2000

                                Filed: October 20, 2000
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       George Hannett appeals from the final judgment entered in the District Court1
for the Eastern District of Missouri dismissing his pro se civil rights action. For
reversal, Hannett argues the district court erred in denying him leave to file an amended



      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
complaint to add new parties prior to dismissal. For the reasons discussed below, we
affirm the judgment of the district court.

       In March 1996 Hannett filed this complaint and amended it twice. In November
1997 counsel was appointed, and was granted thirty days to file an amended complaint.
Counsel, however, did not do so. The following year Hannett stipulated to dismissal
of the claims against all but one named defendant, as to whom service of process was
never obtained.

       On June 22, 1999, Hannett’s counsel sought leave to file an amended complaint
but did not present a proposed amendment. The court denied counsel’s request, and
dismissed Hannett’s action without prejudice for failure to comply with a previous
order requiring him to obtain service on the remaining defendant.

     We conclude the district court did not abuse its discretion in denying leave to
amend, see Dennis v. Dillard Dep’t Stores, Inc., 207 F.3d 523, 525 (8th Cir. 2000),
given counsel’s failure to submit the proposed amended complaint with his oral motion,
or even to indicate what the amended complaint would contain or against whom
specifically it would be brought, see Wolgin v. Simon, 722 F.2d 389, 394-95 (8th Cir.
1984).

      Accordingly, we affirm.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-